    Case 2:19-mj-06293-SCM Document 14 Filed 10/30/19 Page 1 of 2 PageID: 30




                        UNITED STATES DISTRICT COURT
                           DISTRICT OF NEW JERSEY



 UNITED STATES OF AMERICA                           Hon. Steven C. Mannion

           v,                                 $     Mag. No. 19-6293

 JOSEPH RUBINO                                      ORDER FOR CONTINUANCE


      This matter having been opened to the Court by Craig Carpenito, United

States Attorney for the District of New Jersey (Vera Varshavsky, Assistant

United States Attorney, appearing) and the defendant JOSEPH RUBINO

(Jerome A. Ballarotto, Esq., appearing) for an order granting a continuance of

the proceedings in the above-captioned matter; and Defendant being aware

that he has the right, under 18 U.S.C. § 3 161(5), to have the matter presented

to a Grand Jury within thirty (30) days of his arrest; and the Defendant

through his attorney having consented to the continuance; and for good and

sufficient cause shown,

      IT IS THE FINDING OF THIS COURT that this action should be

continued for the following reasons:

      1.        Plea negotiations currently are in progress, and both the United

                States and the Defendant seek additional time to achieve

                successful resolution of these negotiations, which would render

                trial of this matter unnecessary.

     2.         Defendant has consented to the aforementioned continuance.
_________________




   Case 2:19-mj-06293-SCM Document 14 Filed 10/30/19 Page 2 of 2 PageID: 31




      3.    The grant of a continuance will likely conserve judicial resources.

      4.    Pursuant to Title 18 of the United States Code, Section

            3161(h)(7)(A), the ends of justice served by granting the

            continuance outweigh the best interests of the public and the

            Defendant in a speedy trial.

      WHEREFORE, it is on this 3O4 day of October, 2019,

      ORDERED that the proceedings in the above-captioned matter are

continued from the date of this order through January 31, 2020; and

      IT IS FURTHER ORDERED that the aforementioned period shall be

excludable in computing time under the                Act of 1974.




                                                       STEVEN C. MANNION
                                            nitedfates Magistrate Judge
                                             f’7,
Consented and Agree     to by:
                                                 RECEIVED IN THE CHAMBERS OF

                                                          OCT 302019
Jerom21A. Ballarotto
Coun el for Defendant                            TIME:                        M
 //                                              HON. STEVEN C. MANNION, U,S.M].




 ‘ERA VARIIAVSY
 Assistant Unftcd S atesArney
